FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of January, 2011 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement on replacement of internal funds by proceeds from non-public issuance of A Shares of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on January 11, 2011. (A Sino-foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) OVERSEAS REGULATORY ANNOUNCEMENT This announcement is made by Huaneng Power International, Inc. (the “Company”) pursuant to Rule 13.09(2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. The Company has completed its non-public issuance of 1,500,000,hares to ten designated investors (including China Huaneng Group Corporation) on December 23, 2010, and received net proceeds of RMB 8,248,997,722 from the issuance (the “Proceeds”).The board of the directors of the Company has previously approved the Company to apply a portion of the Proceeds in the amount of RMB 3,845,620,171 as replacement of the internal funds that the Company had contributed by November 11, 2010, to its investments and projects to be funded by the Proceeds.As of the date of this Announcement, the Company has completed the replacement of the internal funds. For more information, please see the announcement made by the Company on the website of Shanghai Stock Exchange (http://www.sse.com.cn). By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi (Executive Director) Huang Long (Non-executive Director) Wu Dawei (Non-executive Director) Huang Jian (Non-executive Director) Liu Guoyue (Executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Liu Shuyuan (Non-executive Director) Liu Jipeng (Independent Non-executive Director) Yu Ning (Independent Non-executive Director) Shao Shiwei (Independent Non-executive Director) Zheng Jianchao (Independent Non-executive Director) Wu Liansheng (Independent Non-executive Director) Beijing, the PRC January 11, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By: /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:January 11, 2011
